EXHIBIT 10.15

 

AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

This AMENDMENT NO. 2 TO CREDIT AGREEMENT (this “Amendment”) is made as of April
2, 2003, by and among STERIS CORPORATION, an Ohio corporation (“Borrower”), the
lending institutions parties to the Credit Agreement, as hereinafter defined
(“Lenders”), and KEYBANK NATIONAL ASSOCIATION, as administrative agent for the
Lenders (“Agent”).

 

 

RECITALS:

 

A.    Borrower, Agent and the Lenders are parties to the Credit Agreement, dated
as of March 28, 2002 (as amended and as the same may from time to time be
further amended, restated or otherwise modified, the “Credit Agreement”).

 

B.    Borrower, Agent and the Lenders desire to further amend the Credit
Agreement to modify certain provisions thereof.

 

 

AGREEMENT:

 

In consideration of the premises and mutual covenants herein and for other
valuable considerations, Borrower, Agent and the Lenders agree as follows:

 

Section 1.    Definitions.    Each capitalized term used herein shall be defined
in accordance with the Credit Agreement.

 

Section 2.    New Definition.    Section 1.01 of the Credit Agreement is hereby
amended such that on the Effective Date (as defined in Section 7 of this
Amendment) the following new definition will be added thereto:

 

“Permitted Foreign Subsidiary Liens” means, with respect to any Indebtedness
incurred by a Foreign Subsidiary pursuant to Section 5.08(c) hereof, Liens on
the assets of such Foreign Subsidiary and Liens on the assets of any Foreign
Subsidiary of such Foreign Subsidiary (other than Liens described in Section
5.09(d)(i) hereof); provided, however that for purposes of this definition and
all other provisions of this Agreement, any Domestic Subsidiary of such Foreign
Subsidiary will be deemed to be a “Foreign Subsidiary” of such Foreign
Subsidiary so long as any of its assets are subject to Permitted Foreign
Subsidiary Liens.

 

Section 3.    Amended Definition.    Section 1.01 of the Credit Agreement is
hereby amended such that on the Effective Date the definition of “Permitted
Foreign Subsidiary Loans and Investments” will be deleted and the following will
be inserted in place thereof:

 

“Permitted Foreign Subsidiary Loans and Investments” means (a) any investment by
a Foreign Subsidiary in, or loan from a Foreign Subsidiary to, another Company,
(b) any investment by Borrower or a Guarantor of Payment in a Foreign Subsidiary
made in the ordinary course of business, (c) any loan from Borrower or a
Guarantor of Payment to a Foreign Subsidiary made in the ordinary course of
business, and (d) any Indebtedness



--------------------------------------------------------------------------------

of a Foreign Subsidiary owing to another Person (other than a Company) incurred
in the ordinary course of business, so long as the aggregate amount of all such
loans, investments and Indebtedness (including the loans, investments and
Indebtedness outstanding on the Closing Date) for all Companies pursuant to
subparts (b), (c) and (d) above does not exceed, at any time, an amount equal to
30% of Consolidated Net Worth, based upon Borrower’s financial statements for
the most recently completed fiscal quarter.

 

Section 4.    Amendment to Borrowing Covenant.    Section 5.08 of the Credit
Agreement is hereby amended to add the following new subpart (j) thereto:

 

(j) Indebtedness set forth on Schedule 5.08 hereto, so long as the aggregate
principal amount of such Indebtedness is not increased in excess of the amount
outstanding on the Closing Date.

 

Section 5.    Amendment to Lien Covenant.    Subpart (d) of Section 5.09 of the
Credit Agreement is hereby amended such that on the Effective Date it will be
amended and restated as follows:

 

(d)    (i) purchase money Liens on fixed assets securing the loans pursuant to
Section 5.08(c) hereof and capitalized leases, provided that such Lien is
limited to the purchase price and only attaches to the property being acquired,
and (ii) Permitted Foreign Subsidiary Liens, so long as the aggregate principal
amount of all Indebtedness secured by Permitted Foreign Subsidiary Liens
pursuant to this subpart (ii) does not exceed at any time an amount equal to 5%
of the Consolidated Net Worth of Borrower for the most recently completed fiscal
quarter.

 

Section 6.    Addition of Schedule 5.08.    The Credit Agreement is hereby
amended to add a new Schedule 5.08 thereto in the form of Schedule 5.08 attached
hereto.

 

Section 7.    Effective Date.    The amendments set forth in Sections 2, 3 and 5
of this Amendment will not be effective until the date (the “Effective Date”)
that (i) Borrower has satisfied the conditions precedent set forth in Section 8
of this Amendment, and (ii) the acquisition described by Borrower to Agent and
the Lenders in the materials dated March 26, 2003, has been completed on the
terms described in such materials. Agent will notify Borrower and the Lenders in
writing upon the occurrence of the Effective Date.

 

Section 8.    Conditions Precedent.    The amendments set forth in this
Amendment shall become effective upon the satisfaction of the following
conditions precedent:

 

(a)    Borrower shall cause each Guarantor of Payment to consent and agree to
and acknowledge the terms of this Amendment;

 

(b)    Borrower shall pay to each Lender executing this Amendment (regardless of
whether the Effective Date occurs or not) a work fee in the amount of $3,000 and
shall pay to Agent the fees agreed to between Borrower and Agent;

 

2



--------------------------------------------------------------------------------

(c)    Borrower shall provide such other items and shall satisfy such other
conditions as may be reasonably required by Agent and the Lenders; and

 

(d)    This Amendment has been executed by Borrower, Agent and the Required
Lenders, and counterparts hereof as so executed shall have been delivered to
Agent.

 

Section 9.    Representations and Warranties.    Borrower hereby represents and
warrants to Agent and the Lenders that (a) Borrower has the legal power and
authority to execute and deliver this Amendment; (b) the officials executing
this Amendment have been duly authorized to execute and deliver the same and
bind Borrower with respect to the provisions hereof; (c) the execution and
delivery hereof by Borrower and the performance and observance by Borrower of
the provisions hereof do not violate or conflict with the organizational
agreements of Borrower or any law applicable to Borrower or result in a breach
of any provision of or constitute a default under any other agreement,
instrument or document binding upon or enforceable against Borrower; (d) no
Default or Event of Default exists under the Credit Agreement, nor will any
occur immediately after the execution and delivery of this Amendment or by the
performance or observance of any provision hereof; (e) neither Borrower nor any
Subsidiary has any claim or offset against, or defense or counterclaim to, any
of Borrower’s or any Subsidiary’s obligations or liabilities under the Credit
Agreement or any Related Writing; and (f) this Amendment constitutes a valid and
binding obligation of Borrower in every respect, enforceable in accordance with
its terms.

 

Section 10.    Credit Agreement Unaffected.    Each reference that is made in
the Credit Agreement or any other writing to the Credit Agreement shall
hereafter be construed as a reference to the Credit Agreement as amended hereby.
Except as herein otherwise specifically provided, all provisions of the Credit
Agreement shall remain in full force and effect and be unaffected hereby.

 

Section 11.    Waiver.    Borrower and each Subsidiary, by signing below, hereby
waives and releases Agent and each of the Lenders and their respective
directors, officers, employees, attorneys, affiliates and subsidiaries from any
and all claims, offsets, defenses and counterclaims of which Borrower and any
Subsidiary is aware, such waiver and release being with full knowledge and
understanding of the circumstances and effect thereof and after having consulted
legal counsel with respect thereto.

 

Section 12.    Counterparts.     This Amendment may be executed in any number of
counterparts, by different parties hereto in separate counterparts and by
facsimile signature, each of which when so executed and delivered shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement.

 

Section 13.    Governing Law.     The rights and obligations of all parties
hereto shall be governed by the laws of the State of Ohio, without regard to
principles of conflicts of laws.

 

3



--------------------------------------------------------------------------------

Section 14.     JURY TRIAL WAIVER.     BORROWER, AGENT, THE LENDERS AND EACH
GUARANTOR HEREBY WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY
DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWER, AGENT,
THE LENDERS, EACH GUARANTOR, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH,
RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN
CONNECTION WITH THIS AGREEMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR
AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS
RELATED THERETO.

 

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered as of
the date first above written.

 

STERIS CORPORATION     By:                                      
                                                          
Name:                                     
                                                     
Title:                                     
                                                             KEYBANK NATIONAL
ASSOCIATION,
as Agent and as a Lender     By:                                      
                                                          
Name:                                     
                                                     
Title:                                     
                                                             LASALLE BANK
NATIONAL ASSOCIATION     By:                                      
                                                          
Name:                                     
                                                     
Title:                                     
                                                        

 

4



--------------------------------------------------------------------------------



HARRIS TRUST AND SAVINGS BANK     By:                                      
                                                          
Name:                                     
                                                     
Title:                                     
                                                         NATIONAL CITY BANK    
By:                                      
                                                          
Name:                                     
                                                      Title:
                                        
                                                         THE BANK OF NEW YORK  
  By:                                      
                                                          
Name:                                     
                                                     
Title:                                     
                                                             PNC BANK, NATIONAL
ASSOCIATION     By:                                      
                                                          
Name:                                     
                                                     
Title:                                     
                                                             BANK ONE, NA    
By:                                      
                                                          
Name:                                     
                                                     
Title:                                     
                                                             U.S. BANK NATIONAL
ASSOCIATION     By:                                      
                                                          
Name:                                     
                                                     
Title:                                     
                                                             FLEET NATIONAL BANK
    By:                                      
                                                          
Name:                                     
                                                     
Title:                                     
                                                        

 

5



--------------------------------------------------------------------------------



FIRSTMERIT BANK, N.A.     By:                                      
                                                          
Name:                                     
                                                     
Title:                                     
                                                        

 

6



--------------------------------------------------------------------------------

GUARANTOR ACKNOWLEDGMENT AND AGREEMENT

 

Each of the undersigned (collectively, the “Guarantors” and, individually, each
a “Guarantor”) consents and agrees to and acknowledges the terms of the
Amendment No. 2 to Credit Agreement, dated as of April 2, 2003 (the
“Amendment”). Each Guarantor specifically acknowledges the terms of and consents
to the waivers set forth in the Amendment. Each Guarantor further agrees that
its obligations pursuant to the Guaranty of Payment that it executed in
connection with the Credit Agreement shall remain in full force and effect and
be unaffected hereby.

 

Each Guarantor, by signing below, hereby waives and releases Agent and each of
the Lenders and their respective directors, officers, employees, attorneys,
affiliates, and subsidiaries from any and all claims, offsets, defenses, and
counterclaims of which any of the Guarantors are aware, such waiver and release
being with full knowledge and understanding of the circumstances and effect
thereof and after having consulted legal counsel with respect thereto.

 

EACH GUARANTOR HEREBY WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING
ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWER,
AGENT, THE LENDERS, THE GUARANTORS, OR ANY THEREOF, ARISING OUT OF, IN
CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG
THEM IN CONNECTION WITH THIS AGREEMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT
OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS
RELATED THERETO.

 

IN WITNESS WHEREOF, this Guarantor Acknowledgment and Agreement has been duly
executed and delivered as of the date of the Amendment.

 

MEDICAL & ENVIRONMENTAL DESIGNS, INC. ECOMED, INC. AMERICAN STERILIZER COMPANY
STERIS EUROPE, INC. STERIS ASIA PACIFIC, INC. STERIS INC. HTD HOLDING CORP. HSTD
LLC HAUSTED, INC. ISOMEDIX INC. ISOMEDIX OPERATIONS INC.
By:                                      
                                                           
Name:                                     
                                                     
Title:                                     
                                                        

of, and on behalf of, each of the above Guarantors

 

 

7



--------------------------------------------------------------------------------

Schedule 5.08

 

Permitted Indebtedness

 

Isomedix Operations Inc.

 

1.   Indebtedness incurred in connection with the issuance of $3,000,000
Spartenburg County, South Carolina, Industrial Revenue Bonds, Series 1989
(Isomedix Operations, Inc. Project).

 

2.   Indebtedness incurred in connection with the issuance of $8,000,000 City of
El Paso Industrial Development Authority, Incorporated, Variable Rate Demand
Industrial Development Revenue Bonds, Series 1988 (Isomedix Operations, Inc.
Project).

 

8